Citation Nr: 0621392	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Kleinfelter's syndrome to include gynecomastia.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disability manifested by numbness of the left arm.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, DCS, MR


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to May 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in October 2004.  The veteran 
testified at a Board hearing at the RO in April 2006.  

The issue of entitlement to service connection for residuals 
of a left shoulder disability and the reopened claims of 
entitlement to service connection for Kleinfelter's syndrome 
and for a disability manifested by numbness in the left arm 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1997 rating decision denied service connection for 
Kleinfelter's syndrome, gynecomastia and for a disability 
manifested by numbness of the left arm; a notice of 
disagreement was not received to initiate an appeal from that 
determination.   

2.  Certain evidence received since the June 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for Kleinfelter's syndrome to include gynecomastia 
and for a disability manifested by left arm numbness.


CONCLUSIONS OF LAW

1.  The June 1997 RO decision, which denied entitlement to 
service connection for Kleinfelter's syndrome, gynecomastia 
and for numbness of the left arm, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the June 1997 RO 
decision is new and material, and the claims for service 
connection for Kleinfelter's syndrome to include gynecomastia 
and for numbness of the left arm are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1997, the veteran submitted a claim of entitlement 
to service connection for Kleinfelter's syndrome, 
gynecomastia and for numbness of the left arm.  In a June 
1997 rating decision, the RO denied service connection for 
Kleinfelter's syndrome, gynecomastia and for numbness of the 
left arm.  The evidence of record at that time of the June 
1997 rating decision which denied service connection for 
Kleinfelter's syndrome, gynecomastia and for numbness of the 
left arm consisted of the service medical records, a 1976 
report from a private physician and private clinical records 
dated in 1996.  

The service medical records reveal that in April 1969, a 
medical Board determined that the veteran should be 
discharged due to Kleinfelter's syndrome and that he had 
erroneously been enlisted.  A separate record dated in April 
1969 indicates that the veteran complained of recent trauma 
to the left breast which occurred two and one half years 
prior which resulted in swelling and pain.  The symptoms had 
been present for two and one half years.  

In September 1976, a private physician noted that the veteran 
was discharged from active duty in 1969 with a diagnosis of 
Kleinfelter's syndrome.  The physician also noted that the 
veteran had bilateral testicular atrophy which was a 
prominent part of the Kleinfelter's syndrome.  It was 
reported that the veteran was sterile.  

The private clinical records dated in 1996 indicate that, in 
August 1996, the veteran was found to have gynecomastia, 
complaints of left hand pain and the appearance of 
hypertrophy of the left hypothenar eminence.  

In the June 1997 rating decision, the RO denied service 
connection for Kleinfelter's syndrome and for gynecomastia as 
it determined that both disabilities were congenital 
conditions which existed prior to the veteran's active duty 
service.  The RO also determined that there was no evidence 
of a left arm disability in the veteran's service medical 
records nor was there any current evidence of record 
demonstrating that the veteran actually had a disability of 
the left arm.  

The veteran was provided with notice of the June 1997 rating 
decision the same month.  He did not submit a notice of 
disagreement and the June 1997 rating decision became final.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant submitted his current claims in July 2003, 
the revised version of 3.156 is applicable in this appeal.

The evidence added to the record subsequent to the June 1997 
rating decision which denied service connection for 
Kleinfelter's syndrome, gynecomastia and for numbness of the 
left arm consists of VA and private treatment records and lay 
statements as well as the transcript of an April 2006 hearing 
conducted by the undersigned.    

A June 1981 private medical record which was received in 
February 2004 reveals the veteran complained of recurrent 
left arm numbness which lasted ten to twenty minutes and 
post-numbness pain which hurt for hours or days.  A separate 
record dated the same month indicates that the veteran had 
gynecomastia.  A June 1981 X-ray of the left shoulder was 
interpreted as being normal.  

Other private medical records reveal that in September 1998, 
the veteran complained of left side chest wall pain to 
palpation.  He reported that it was exacerbated by heavy 
lifting and relieved with rest.  The veteran reported that he 
had had some trauma to the left area as an adolescent.  He 
denied any recent trauma to the area.  The pertinent 
diagnosis was chest wall pain, consider rib fracture or 
chronic inflammation.  In June 2001, the veteran reported 
that he had some symptoms of intermittent weakness on the 
left side for the past few months but it was not sudden and 
was not severe.  The veteran also reported that he had a 
diagnosis of Kleinfelter's syndrome.  The pertinent 
assessment was questionable history of Kleinfelter's 
syndrome.  In October 2001, the veteran complained of left 
arm intermittent weakness , especially when he lifted 
something or he bumped his arm against something he felt 
numbness and tingling.  These symptoms had been present for 
the past couple of months.  In April 2002, the veteran 
reported a long history of intermittent numbness and weakness 
in the left arm which he attributed to neck and shoulder 
strain while he was in the military.  The veteran reported 
that he had had to run a long way carrying a rifle over that 
shoulder and the arm had not been right since that time.  In 
May 2002, the veteran reported intermittent feelings of cold 
and pain over his left shoulder area.  He reported that he 
had sustained an injury to this area a long time ago while in 
the military and had had problems with numbness ever since.  
He reported that, more recently, he also had a problem with 
his left shoulder being cold.  Physical examination revealed 
normal strength in the upper extremities with very slight 
atrophy of the posterior muscles of the shoulder girdle on 
the left.  The pertinent assessment was left shoulder 
numbness.  In April 2003, the veteran reported that he 
injured his left shoulder while on active duty, causing 
complete temporary paralysis of the left arm which eventually 
returned.  The pertinent assessment was complaints of 
intermittent pain and tingling sensation in the left thenar 
eminence and thumb.  

VA outpatient treatment records dated in 2003 did not include 
any pertinent evidence.  

In a March 2003 lay statement, the veteran's sister reported 
that, while on active duty, the veteran was drilling with a 
rifle when his chest swelled and the veteran was hospitalized 
and diagnosed with Kleinfelter's syndrome.  The veteran did 
not know he had Kleinfelter's syndrome prior to his active 
duty service.  The author reported that the veteran's 
condition had gotten worse with time.  The veteran's brother 
opined in a lay statement that the veteran had a lot of 
complications of his arm and chest which were due to the 
heavy drilling the veteran performed while on active duty.  

In a July 2003 lay statement, the veteran's spouse opined 
that the veteran's Kleinfelter's syndrome was aggravated by 
the veteran's active duty service.  

The veteran and his sister and brother testified before the 
undersigned in April 2006.  The veteran testified that he 
injured his left arm and shoulder as a result of carrying a 
rifle while marching.  He reported that he was hospitalized 
for 12 days due to his shoulder problem.  He denied that he 
had any problems with his left shoulder prior to active duty 
service.  He did not know what the annotation in the service 
medical records referencing prior trauma to the left breast 
before active duty pertained to.  The veteran testified that 
he went to a private hospital after his discharge due to left 
shoulder or left arm problems.  He did not have any problems 
with his left arm or shoulder prior to his active duty 
service.  He had had problems since 1969 but he did not seek 
treatment.  He recently had an X-ray of his left shoulder.  
He denied receiving private treatment - all his treatment was 
at VA.  The veteran testified that he was coerced into 
signing the report of the in-service medical board as he was 
not present at any of the proceedings.  He denied a family 
history of Kleinfelter's syndrome.  The veteran's sister 
testified that the veteran's whole left side was numb when he 
returned from active duty.  She further testified that the 
veteran did not have any problems with his left arm or 
shoulder prior to going into active duty.  The sister 
reported that there was no family history of Kleinfelter's 
syndrome and the first time the family learned of the 
disability was when it was noted during active duty.  The 
veteran's brother testified that he observed that the veteran 
had some problems with his left shoulder and arm when he was 
discharged from active duty.  The veteran was unable to move 
the limb very much and it would go numb.  

The Board finds that new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for Kleinfelter's syndrome, to include 
gynecomastia and for a disability manifested by numbness in 
the left arm.  The Board notes that the veteran's sister and 
brother both testified before the undersigned in April 2006 
that the veteran did not have problems with Kleinfelter's 
syndrome or numbness in the left arm prior to active duty but 
did have difficulties at the time of his discharge with his 
shoulder and arm.  This appears to be first hand witness 
testimony as to what they observed, and laypersons are 
competent to testify as to their personal observations.  
Moreover, their testimony is presumed to be true for purposes 
of reopening the claims.  This testimony provides express 
evidence of continuation of numbness in the left arm after 
discharge.  The Board further notes this symptomatology may 
also be related to the Kleinfelter's syndrome but this is a 
medical question.  The Board finds this testimony provides 
some evidence which might be representative of aggravation of 
the pre-existing Kleinfelter's syndrome.  Developmental or 
congenital abnormalities are not injuries or diseases for 
which service connection can be established. 38 C.F.R. § 
3.303.  However, service connection may be granted for 
diseases (but not defects) of congenital, developmental, or 
familial origin, if the evidence as a whole establishes that 
the condition in question was incurred in or aggravated 
during service within the meaning of VA law and regulations.  
VAOPGCPREC 82-90.  

This testimony of the veteran's sister and brother is 
evidence which was not previously of record at the time of 
the last prior final denial and is assumed to be true for 
purposes of reopening the claim.  In this context, the 
testimony provides evidence of the presence of numbness in 
the left arm and as well as possible residuals of 
Kleinfelter's syndrome which were present immediately after 
the veteran's discharge.  This evidence may potentially 
represent aggravation of the Kleinfelter's disease and the 
presence of a chronic left arm disability.  The Board finds 
this evidence is not duplicative of evidence previously 
submitted and relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence has been 
received, and these claims have been reopened.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board need not consider the question of VCAA compliance in 
the case presently before the Board since there is no 
detriment to the veteran in light of the reopening of the 
claims and remand directed by this decision.  Any VCAA 
deficiencies will be addressed by the RO while the issues on 
appeal are back before it as a result of this remand.  


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for Kleinfelter's syndrome 
to include gynecomastia and for a disability manifested by 
numbness of the left arm have been reopened.  The appeal is 
granted to that extent only.  


REMAND

The veteran has claimed entitlement to service connection for 
residuals of left shoulder atrophy.  At the time of the April 
2006 travel board hearing, the veteran testified that an X-
ray of his left shoulder was recently conducted by VA.  He 
also testified that he was receiving treatment from VA for 
his disabilities.  A review of the claims file reveals that 
there are clinical records from VA associated with the claims 
file but these are only dated in 2003.  There are no more 
current records nor is there a recent report of a VA X-ray of 
the left shoulder.  VA medical records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).  The Board 
finds that VA should attempt to obtain all the treatment 
records referenced by the veteran.  The Board also notes that 
the veteran has not been afforded a VA examination with 
regard to his claim of entitlement to service connection for 
residuals of left shoulder atrophy.  He should be afforded a 
VA examination to determine if he currently experiences a 
left shoulder disability which was incurred in or aggravated 
by his active duty service.  

The Board has determined that new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for Kleinfelter's syndrome to include gynecomastia 
and for a disability manifested by numbness of the left arm.  
The Board finds that a VA examination is required in order to 
determine if the veteran's Kleinfelter's syndrome was 
aggravated by the veteran's active duty service.  
Additionally, a VA examination is required to determine if 
the veteran currently has a disability manifested by numbness 
of the left arm which was incurred in or aggravated by active 
duty.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA medical 
records from 2003 to the present and 
associate them with the claims file.  

2.  Schedule the veteran for appropriate 
VA examination(s) to determine the 
nature, extent and etiology of any left 
shoulder disability, Kleinfelter's 
syndrome to include gynecomastia and/or 
for a disability manifested by numbness 
of the left arm found on examination.  
The claims folder must be made available 
to and be reviewed by the examiner(s) in 
connection with the examination(s).  Any 
indicated studies should be performed.  

Based upon the examination results and a 
review of the claims folder, the 
examiner(s) should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left shoulder disability 
is causally related to the veteran's 
period of active duty service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's Kleinfelter's syndrome 
to include gynecomastia is causally 
related to the veteran's active duty 
service, or if this is a congenital or 
developmental disease, did it increase in 
severity during the active duty service 
beyond the normal progression of the 
disease?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current disability manifested by 
numbness of the left arm is causally 
related to the veteran's active duty 
service?  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
of the claims remain denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


